       Case 2:21-cv-00033-JAM-DB Document 7 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAVIER MARTINEZ,                                  No. 2:21-cv-00033 JAM DB P
12                       Petitioner,
13           v.                                         ORDER
14    UNKNOWN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 12, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within thirty days. (ECF No. 6.) Petitioner has

23   not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                       1
      Case 2:21-cv-00033-JAM-DB Document 7 Filed 09/01/21 Page 2 of 2


 1   Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed May 12, 2021 (ECF No. 6), are adopted in
 3            full;
 4         2. This action is dismissed without prejudice;
 5         3. The Clerk of Court is directed to close this case; and
 6         4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 7            2253.
 8

 9
     Dated: September 1, 2021                      /s/ John A. Mendez
10
                                                   THE HONORABLE JOHN A. MENDEZ
11                                                 UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
